Case 1:20-cv-05878-CM Document 158 Filed 10/05/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

=-- x
J.T., Individually and On Behalf Of D.T.; K.M.,
Individually and On Behalf Of M.M. and S.M.; a,
Individually and On Behalf Of Z.J.; C.N., Individually
and On Behalf Of V.N.; and, All Others Similarly Situated,

 

 

Plaintiffs, 20-CV-S878 (CM)
- against -
BILL de BLASIO, in his official capacity as the Mayor - AEFIDAV.
of New York City; RICHARD CARRANZA, in his SERVICE

official capacity as the Chancellor of New York City
Department of Education; the NEW YORK CITY
DEPARTMENT OF EDUCATION; the SCHOOL
DISTRICTS IN THE UNITED STATES; and STATE

DEPARTMENTS OF EDUCATION IN THE UNITED
STATES,

Defendants,

 

1, Nikhil Patil, declare under penalty of perjury that | am over 18 years of age, | am not a party to
this lawsuit, my business address is 300 East 95" Street, #130, New York, NY 10128, and on
15th of September 2020 I served copy of the Summons ina Civil Action and Complaint in the
above-captioned action by enclosing a copy of same, in a post paid (Priority Mail) sealed
envelope properly addressed to the defendants address listed on the attached rider and deposited
said envelope in’an official depository under the exclusive care and custody of the U.S. Postal

‘service within the state of New York. -

 

 

 

\
PETER G ALBERT
NOTARY PUBLIC, STATE OF NEW ~
HAL Registration No, 02AL637792
= ae Qualified in Suffolk see
Nikhil Patil - i Comnmission Expites duly 16,

 

Sworn to before me this 15th day of 3

 

 

 

 
Case 1:20-cv-05878-CM Document 158 Filed 10/05/20 Page 2 of 4

DR. ED CORA

SANTA PAULA UNIFIED SCHOOL DISTRICT
201 S STECKEL DR

SANTA PAULA, CA 93060-3244

DR. ALEXANDRIA ESTRELLA
NORWALK SCHOOL DISTRICT
125 EAST AVE

NORWALK, CT 06851-5702

DAVID HEALY

TOMS RIVER SCHOOL DISTRICT
1144 HOOPER AVE

TOMS RIVER, NJ 08753-8361

DR. NANCY HUDANICH

CAPE MAY COUNTY SPECIAL SERVICES SCHOOL DISTRICT
148 CREST HAVEN RD

CAPE MAY CH, NJ 08210-1651

MARK BENIGNI

MERIDEN SCHOOL DISTRICT
22 LIBERTY ST

MERIDEN, CT 06450-5609

DANIEL E GIORDANO

LINDENHURST UNION FREE SCHOOL DISTRICT
350 DANIEL ST

LINDENHURST, NY 11757-3547

RICHARD DEL MORO

MIDDLETOWN CITY SCHOOL DISTRICT
223 WISNER AVE

MIDDLETOWN, NY 10940-3238

DR. RYDELL HARRISON
WATERTOWN SCHOOL DISTRICT
10 DEFOREST ST

WATERTOWN, CT 06795-2116

DAVID TRETHAWAY

MANCHESTER TOWNSHIP SCHOOL DISTRICT
121 ROUTE 539

WHITING, NJ 08759-1275
Case 1:20-cv-05878-CM Document 158 Filed 10/05/20 Page 3 of 4

DR. KENNETH SPELLS

HAZEL CREST SCHOOL DISTRICT
1910 170TH ST

HAZEL CREST, IL 60429-1363

DR. JOHN MALLOY

SAN RAMON VALLEY UNIFIED SCHOOL DISTRICT
699 OLD ORCHARD DR

DANVILLE, CA 94526-4331

ROBERT HALEY

SAN DIEGUITO UNION HIGH SCHOOL DISTRICT
15250 AVENUE OF SCIENCE

SAN DIEGO, CA 92128-3406

SCOTT LEAMAN

WESTERN PLACER UNIFIED SCHOOL DISTRICT
600 6TH ST

STE 400

LINCOLN, CA 95648-1787

KRIS COREY

FAIRFIELD-SUISUN UNIFIED SCHOOL DISTRICT
2490 HILBORN RD

FAIRFIELD, CA 94534-1072

DOUG KIMBERLY

LAKE ELSINORE UNIFIED SCHOOL DISTRICT
545 CHANEY ST

LAKE ELSINORE, CA 92530-2712

DR. GREG PLUTKO

PLACENTIA-YORBA UNIFIED SCHOOL DISTRICT
1301 EORANGETHORPE AVE

PLACENTIA, CA 92870-5302

VIVIAN EKCHIAN

BURBANK UNIFIED SCHOOL DISTRICT
223 N JACKSON ST

GLENDALE, CA 91206-4334

ELMEAR O'FARRELL

CLOVIS UNIFIED SCHOOL DISTRICT
1450 HERNDON AVE

CLOVIS, CA 93611-0567

CINDY MARTEN

SAN DIEGO UNIFIED SCHOOL DISTRICT
4100 NORMAL ST

SAN DIEGO, CA 92103-2653
Case 1:20-cv-05878-CM Document 158 Filed 10/05/20 Page 4 of 4

JODI MCCLAY

TEMECULA VALLEY UNIFIED SCHOOL DISTRICT
31350 RANCHO VISTA RD

TEMECULA, CA 92592-6200

DR. MARIAN K PHELPS

POWAY UNIFIED SCHOOL DISTRICT
15250 AVENUE OF SCIENCE

SAN DIEGO, CA 92128-3406

DR. THOMAS S TUCKER

DOUGLAS COUNTY SCHOOL DISTRICT NO. RE-1
620 WILCOX ST

CASTLE ROCK, CO 80104-1739

MICHAEL WILSON

SEYMOUR SCHOOL DISTRICT
98 BANK ST

SEYMOUR, CT 06483-2881

DR. DIANA SIRKO

MESA COUNTY VALLEY SCHOOL DISTRICT 51
2115 GRAND AVE

GRAND JCT, CO 81501-8007

DR. MICHAEL A GREGO
PINELLAS COUNTY SCHOOLS
301 4TH ST SW

LARGO, FL 33770-3536

DONALD E FENNOY

PALM BEACH COUNTY SCHOOL DISTRICT
300 FOREST HILL BLVD

C-316

WEST PALM BCH, FL 33405-4614

DR. LEWIS D FEREBEE

DISTRICT OF COLUMBIA PUBLIC SCHOOLS
1200 1ST ST NE

WASHINGTON, DC 20002-3361

CRAIG CLARK

CENTRALIA CITY SCHOOL DISTRICT 135
400 S ELM ST

CENTRALIA, IL 62801-3910
